Defendant (1) appeals from a judgment of the Supreme Court, Queens County, rendered October 10, 1975, convicting him of burglary in the third degree, upon his plea of guilty, and imposing sentence and (2) purportedly appeals from an order of the same court dated March 21, 1977, which denied his motion to set aside his sentence. Purported appeal dismissed since leave to appeal to this court was neither sought nor granted (see CPL 450.10, 450.15, subd 2). Judgment affirmed. No opinion. Hopkins, J. P., Martuscello, Rabin and Margett, JJ., concur.